DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered.
 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Longo (U.S Pub # 20110106920).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 8-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jagota (U.S Pub # 20130117287) in view of Ramnani (U.S Pub # 20140066044) and in further view of Longo (U.S Pub # 20110106920).
With regards to claim 1, Jagota discloses a method comprising:
maintaining, by one or more processors, a plurality of node profiles including one or more node field-value pairs, each node profile of the plurality of node profiles including a first field-value pair identifying a group entity ([0032] Looking at Fig. 3A and Fig. 3B illustrates a schema of contact and profiles records that contain field-value pairs for person_name, title, company_id, email, etc... The company_id representing the company the individual works for); 	
identifying, by the one or more processors, from the plurality of node profiles or first electronic account identifiers included as values of a respective electronic account identifier field of the plurality of node profiles, a first domain name corresponding to the group entity ([0032] from Fig. 3A, an email 313 in record_r1 jdoe@oracle.com that represents someone who works for Oracle [0075] each business card includes a business email address of the individual which uses a company-specific domain); 	
accessing, by the one or more processors, a plurality of data points corresponding to a subset of the plurality of node profiles, each data point corresponding to a respective node profile of the subset and identifying a respective second electronic account identifier, each respective second electronic account 
updating, by the one or more processors, each respective node profile of the subset to include the respective second electronic account identifier ([0080] a map of key/value pairs is updated using information from the parsing step. [0125] match the correct person, and thus the two versions of John Doe, at different companies to be tied together).
Jagota does not appear to disclose however Ramnani discloses:
	as a value of an electronic account identifier field using respective data points of the plurality of data points matched to the respective node profile (Fig. 12 Fig. 16 [0139] the system first extracts the individual’s contact found in individual records of each address book from other users and aggregates all this information together into one contact record that is stored in the database [0171] entity linking );
determining, by the one or more processors, responsive to updating the respective node profiles of the subset to include the respective second electronic account identifier identifying the second domain name as a value of a respective electronic account identifier field of the node profile using at least one data point having a respective timestamp within the period of time ([0139-0140] updating an individual’s contact record based on changes made to that individual’s profile by a large group or community of users. The system first extracts the individual’s contact information found 
storing, by the one or more processors, in at least one first data structure, responsive to the determining, an association between a first group node representing the group entity, the first domain name, and the second domain name, at least one node profile of the plurality of node profiles linked with the first group node based on the at least one node profile including the first field-value pair identifying the group entity  ([0180] organization mapping tries to pair organization names with their email domains. Given an entity, the system collects all of its organization names and clusters them. [0182] the result is a set of distinct organization names and distinct email domains extracted from entity data. Then organization names and email domains are joined).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the organizational system of Jagota by the crowd-sourced system of Ramnani to update email domains for a company.
	One of ordinary skill in the art would have been motivated to make this modification in order to match similar organization names and email domains (Ramnani [0010]).

	that a number of node profiles that have been updated to include the respective second electronic account identifier within the period of time satisfy a threshold for associating the second domain name with the group entity ([0034] calculating a score based on a number of people from an organization or subgroup that use the candidate address. [0035] scoring also based on the timestamp and the period of time it falls in [0046] determines whether to associate the candidate network address with the organizational entity. Association is performed only if the score meets or exceeds a threshold). 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have organizational system of Jagota and Ramnani by the system of Longo to associate different domains under an organization.
	One of ordinary skill in the art would have been motivated to make this modification in order to consider candidates for association with organizational entities based on evidence of a relationship between them (Longo [0007]).
	Claims 12 and 20 correspond to claim 1 and are rejected accordingly.
	With regards to claim 2, Jagota further discloses:
matching, by the one or more processors, each electronic activity of the plurality of electronic activities with one or more node profiles of the plurality of node profiles by comparing activity field-value pairs of each electronic activity with node field-value pairs of the one or more node profiles (Fig. 7 [0080] email message is parsed to locate email addresses and corresponding person names associated with respective email address. [0090-0091] person name matcher), 

Claim 13 corresponds to claim 2 and is rejected accordingly.
With regards to claim 8, Jagota further discloses:
determining, by the one or more processors, for each node profile of the subset, a correlation between a field-value pair corresponding to the second electronic account identifier of the node profile, a field-value pair corresponding to a first name of the node profile, and a field-value pair corresponding to a last name of the node profile ([0045-0046] first and last names as different features to determine pairs of record of the same person but in different companies); 
determining, by the one or more processors, based on the correlation, an electronic account identifier pattern of the second electronic account identifiers ([0046] where S is the population of pairs of records in different companies of the same person and D is the population of pairs of records in different companies of different persons having the same name); and 
storing, by the one or more processors, in one or more second data structures, an association between the group entity and the electronic account identifier pattern ([0080] a map is updated).
Claim 19 corresponds to claim 8 and is rejected accordingly.
With regards to claim 9, Jagota further discloses:

updating, by the one or more processors, the first node profile to include the new electronic account identifier ([0080] update map).
With regards to claim 10, Jagota further discloses:
accessing, by the one or more processors, an electronic activity identifying a participant having an electronic account identifier associated with the second domain name ([0078] email analysis to determine people from different companies ); 
determining, by the one or more processors, at least one of a first name of the participant or a last name of the participant based on the electronic account identifier of the electronic activity and an electronic activity identifier pattern ([0095] “person names” matcher takes two person names” to determine how likely they are to be the same person); 
generating, by the one or more processors, an activity field-value pair identifying the first name or last name of the participant ([0095] each name having a format of first_name and last_name); and 
matching, by the one or more processors, the electronic activity to a first node profile of the plurality of node profiles based on comparing the activity field-value pair to a corresponding node field-value pair of the first node profile, wherein the first node 
With regards to claim 11, Jagota further discloses:
identifying, by the one or more processors, a system of record associated with a data source provider corresponding to a third group entity ([0027] multi-tenant database system provided for use for all tenants. [0028] tenants allowed to create and store objects); 
identifying, by the one or more processors, a record object included in the system of record having an object field-value pair corresponding to the first domain name ([0032] database records in the multi-tenant database system with field-value pairs for various data); and 
updating, by the one or more processors, the record object to include a value corresponding to the second domain name ([0084] update a pair if a key was already found for george.smith for a value associated with the second domain).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jagota (U.S Pub # 20130117287) in view of Ramnani (U.S Pub # 20140066044) and in further view of Longo (U.S Pub # 20110106920) and Anton (U.S Pub # 20170048253).
With regards to claim 3, Jagota does not appear to disclose however Anton discloses:
selecting, by the one or more processors, an update time interval ([0091] time ranged specified in control value range), 
wherein the determining further comprises determining, by the one or more processors, that each node profile of the subset of the plurality of node profiles was 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the email systems of Jagota, Ramnani and Longo by the data control system of Anton to determine an update interval.
	One of ordinary skill in the art would have been motivated to make this modification in order to maintain associations between the external system and the protected resources (Anton [0008]).
	Claim 14 corresponds to claim 3 and is rejected accordingly.
Claims 4-5, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jagota (U.S Pub # 20130117287) in view of Ramnani (U.S Pub # 20140066044) and in further view of Longo (U.S Pub # 20110106920) and Adams (U.S Pub # 20070067394).
With regards to claim 4, Jagota does not appear to disclose however Adams discloses:
accessing, by the one or more processors, a plurality of electronic activities sent or received by the subset of the plurality of node profiles ([0046] email detection system); 
parsing, by the one or more processors, the plurality of electronic activities to identify a relationship between the first group entity and a second group entity corresponding to the second domain name ([0046] determine from emails if it is an external email recipient); and

	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined profiling system of Jagota, Ramnani and Longo by the company email detection system of Adams to determine relationships.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify message addresses as belonging to a predetermined group or groups of addresses (Adams [0013]).
	Claim 15 corresponds to claim 4 and is rejected accordingly.
With regards to claim 5, Jagota does not appear to disclose however Adams discloses:
determining, by the one or more processors, that the relationship between the first group entity and the second group entity satisfies a hierarchy update policy ([0052] the relationship between two group domains could include temporary domains); and 
updating, by the one or more processors, a node graph including the first group node and the second group node to include a connection between the first group node and the second group node, the connection indicating the relationship between the first group node and the second group nodes ([0052] a second group could be considered ‘permitted internal domains’ within the first groups).

	One of ordinary skill in the art would have been motivated to make this modification in order to identify message addresses as belonging to a predetermined group or groups of addresses (Adams [0013]).
	Claim 16 corresponds to claim 5 and is rejected accordingly.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jagota (U.S Pub # 20130117287) in view of Ramnani (U.S Pub # 20140066044) and in further view of Longo (U.S Pub # 20110106920) and Rykowski (U.S Pub # 20170032042).
With regards to claim 6, Jagota does not appear to disclose however Adams discloses:
determining, by the one or more processors, that the relationship between the first group entity and the second group entity satisfies a hierarchy update policy ([0052] the relationship between two group domains could include temporary domains);
identifying, by the one or more processors, a record object corresponding to at least one of the first group entity or the second group entity, the record object linked with an account hierarchy data structure ([0030] universal groups and users correspond to accounts that are valid within the domain and any subdomains).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined profiling system of Jagota, 
	One of ordinary skill in the art would have been motivated to make this modification in order to identify message addresses as belonging to a predetermined group or groups of addresses (Adams [0013]).
	Rykowski discloses:
	updating, by the one or more processors, the account hierarchy data structure responsive to determining that the relationship between the first group entity and the second group entity satisfies the hierarchy update policy ([0042] add or remove users from managed users based on if they are present on a list).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the email systems of Jagota, Longo, Adams and Ramnani by the hierarchy system of Rykowski to manage users.
	One of ordinary skill in the art would have been motivated to make this modification in order to store, organize, and provide access to information in a hierarchical manner (Rykowski [0001]). 
	Claim 17 corresponds to claim 6 and is rejected accordingly.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jagota (U.S Pub # 20130117287) in view of Ramnani (U.S Pub # 20140066044) and in further view of Longo (U.S Pub # 20110106920) and Kramer (U.S Pub # 20180219818).
With regards to claim 7, Jagota further discloses:
determining, by the one or more processors, that an intended recipient of the second electronic activity has an electronic account identifier associated with the first 
updating, by the one or more processors, a confidence score of an electronic account identifier value associated with the first domain name of a node profile corresponding to the intended recipient ([0049] the lower P(f,1) is, the more confidence we have that records r1 and r2 are of the same person in different companies. [0095] return a score indicating how likely they are to be the same person).
Jagota does not appear to disclose however Kramer discloses:
accessing, by the one or more processors, a first electronic activity comprising a bounceback electronic activity ([0070] A bounce-type report); 
identifying, by the one or more processors, a second electronic activity that triggered the bounceback electronic activity ([0070] a bounce from a recipient incoming email server); 
determining, by the one or more processors, that an intended recipient of the second electronic activity ([0070] status of email tracked on a recipient-by-recipient basis).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the email systems of Jagota, Ramnani and Longo by the routing system of Kramer to determine bouncebacks.
	One of ordinary skill in the art would have been motivated to make this modification in order to handle emails that are bounced (Kramer [0006]).
Claim 18 corresponds to claim 7 and is rejected accordingly.
Conclusion
                                                                                                                                                                                           
                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166